     Case 3:19-cv-00623-BJD-PDB Document 1 Filed 05/24/19 Page 1 of 7 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA


JOSE RIVERA,                                        :
                                                    :
               Plaintiff,                           :
                                                    :
v.                                                  :
                                                    :
RENTGROW, INC.,                                     :
                                                    :
SERVE:         Corporation Service Company          :
               84 State Street                      :       Civil Action No.: ______________
               Boston, MA 02109                     :
and                                                 :
                                                    :
BACKGROUNDCHECKS.COM, LLC,                          :
                                                    :
SERVE:         David Bartley                        :
               12770 Coit Road, Suite 1200          :
               Dallas, TX 75251                     :
                                                    :
               Defendants.                          :

                                         COMPLAINT

         COMES NOW the Plaintiff, JOSE RIVERA, by counsel, and as for his Complaint

against the Defendants, he alleges as follows:

                                       INTRODUCTION

         1.    This is an action for actual, statutory, and punitive damages, costs and attorney’s

fees brought against Defendants pursuant to 15 U.S.C. § 1681, et seq. (Federal Fair Credit

Reporting Act or “FCRA”).
  Case 3:19-cv-00623-BJD-PDB Document 1 Filed 05/24/19 Page 2 of 7 PageID 2




                                          JURISDICTION

        2.     The Court has jurisdiction under the FCRA, 15 U.S.C. § 1681p and 28 U.S.C. §

1331.    Venue is proper in this Court under 28 U.S.C. § 1391(b) as the Defendants regularly

conduct business in the district and division.

                                            PARTIES

        3.     The Plaintiff is a natural person and “consumer” as protected and governed by the

FCRA.

        4.     Defendant RENTGROW, INC. (“RentGrow”) is a Massachusetts Corporation

doing business in the State of Florida.

        5.     RentGrow is a “consumer reporting agency” as defined in 15 U.S.C. § 1681(f). It

is regularly engaged in the business of assembling, evaluating, and disbursing information

concerning consumers for the purpose of furnishing consumer reports to third parties.

        6. Defendant BACKGROUNDCHECKS.COM, LLC (“BGC”) is a Texas limited

liability company doing business in the State of Florida.

        7. BGC is a “consumer reporting agency” as defined in 15 U.S.C. § 1681(f). It is

regularly engaged in the business of assembling, evaluating, and disbursing information

concerning consumers for the purpose of furnishing consumer reports to third parties.

                                   STATEMENT OF FACTS

        8.     Plaintiff applied to rent a home in St. Augustine, Florida.

        9.     In connection with Plaintiff’s rental application, the rental agent requested

Plaintiff’s background report from the Defendant, RentGrow.

        10.    RentGrow, in turn, thereafter requested the Plaintiff’s background report from its

co-Defendant, BGC so that it could use and resell the information to the rental agent.
                                               2
  Case 3:19-cv-00623-BJD-PDB Document 1 Filed 05/24/19 Page 3 of 7 PageID 3




       11.       The report that Defendant BGC furnished to RentGrow, which in turn was

furnished to the rental agent included criminal history information that did not belong to the

Plaintiff.. Instead, the reports concerned a different individual who was entirely unrelated to the

Plaintiff and that had a criminal history, including a serious felony conviction and associated

prison record.

       12.       The reports sold about the Plaintiff were grossly inaccurate. While Plaintiff is a

retired police officer and has no criminal history whatsoever, the report contained three pages of

criminal history—including criminal sale and possession of a controlled substance from the New

York Department of Corrections.

       13.       Upon information and belief, Defendant BGC obtained the records that it reported

about the Plaintiff by using an internally developed computer program to crudely “webscrape”

the information from the internet as a way to save money rather than sending people to the courts

to retrieve the actual records.

       14.       In choosing to obtain the records that it reported about the Plaintiff by webscrape,

the Defendants were unable to obtain all of the true offender’s identifying information.

       15.       The Defendants could have obtained this information had they gone to the

courthouse and requested a paper copy of the court file.

       16.       In creating and furnishing Plaintiff’s consumer reports, the Defendants failed to

follow reasonable procedures to assure that the reports that each furnished were of the maximum

possible accuracy.

       17.       When the Plaintiff’s reports were published, the Defendants knew that their

procedures to generate the reports were not only unreasonable, but that there was a substantial

possibility that the use of these “loose matching” procedures could return criminal records that
                                                3
  Case 3:19-cv-00623-BJD-PDB Document 1 Filed 05/24/19 Page 4 of 7 PageID 4




were not properly attributable to the Plaintiff.

       18.     The Defendants intentionally chose to loosely match the criminal records - risking

the damage that occurred to the Plaintiff here - as a cost saving mechanism.

       19.     The Defendants' failure to follow reasonable procedures to assure that their

reports only contained accurate information was a substantial factor in the initial rejection of

Plaintiff’s rental application. Plaintiff was forced to attempt to prove a negative - that he was not

a criminal - and to persuade the rental agent that those charges did not belong to him.

       20.     The Plaintiff experienced embarrassment and humiliation when denying the

alleged criminal charges since he had lived a life in compliance with law and was a dedicated

police officer who had spent his career in public service and law enforcement.

       21.     At all times pertinent to this Complaint, Defendants’ conduct regarding the

preparation of Plaintiff’s consumer file was willful and carried out with reckless disregard for the

Plaintiff’s rights as set forth under the FCRA. By example only and without limitation,

Defendants’ conduct was willful because it was intentionally accomplished through intended

procedures and because Defendants’ loose matching procedures do not constitute reasonable

procedures to assure the maximum possible accuracy in the report that it prepared. Defendants

could drastically increase the accuracy of their reports by requiring strict matching

identification—such as a full name, complete date of birth, and full social security match—

before placing information into a consumer’s file. Upon information and belief, the Defendants

elected not to use these more rigorous standards because it would decrease the speed with which

they could prepare a consumer report and would increase their costs.

       22.     Defendants knew or should have known about their legal obligations under the

FCRA. The plain language of the FCRA, the Federal Trade Commission’s regulations, and the
                                           4
  Case 3:19-cv-00623-BJD-PDB Document 1 Filed 05/24/19 Page 5 of 7 PageID 5




Consumer Financial Protection Bureau’s regulations make these obligations clear.

       23.     Upon information and belief, Defendants have not, and do not intend to modify

their procedures to comply with § 1681e(b) of the FCRA because compliance would drastically

increase its operating expenses.

       24.     Defendants acted consciously in breaching their known duties and, in doing so,

violated the Plaintiff's rights under the FCRA.

       25.     At all times pertinent to this Complaint, Defendants were acting by and through

their agents, servants, and/or employees who were acting within the course and scope of their

agency or employment, and under Defendants’ direct supervision and control.

       26.     Therefore, the Defendants’ conduct was willful, rendering each of the Defendants

individually liable for actual, statutory, and punitive damages in an amount to be determined by

the jury pursuant to 15 U.S.C. § 1681n, in addition to reasonable attorney’s fees and costs.

       27.     In the alternative, the Defendants’ conduct was negligent, rendering each of them

individually liable for actual damages in an amount to be determined by the jury pursuant to 15

U.S.C. § 1681o, in addition to reasonable attorney’s fees and costs.

                        COUNT I - FAIR CREDIT REPORTING ACT
                                   15 U.S.C. § 1681e(b)
                                   Defendant RentGrow

       28.     Plaintiff restates each of the allegations in the preceding paragraphs as if set forth

at length herein.

       29.     Defendant, RentGrow violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the preparation of the

consumer report that it furnished regarding the Plaintiff.

       30.     Because of Defendant RentGrow’s conduct, Plaintiff suffered actual damages,
                                           5
  Case 3:19-cv-00623-BJD-PDB Document 1 Filed 05/24/19 Page 6 of 7 PageID 6




including but not limited to: loss of sleep, damage to reputation, embarrassment, humiliation and

other mental and emotional distress.

       31.     Defendant RentGrow’s violation of 15 U.S.C. § 1681e(b) was willful, rendering it

liable for statutory and punitive damages pursuant to 15 U.S.C. § 1681n. In the alternative, the

Defendant was negligent, entitling Plaintiff to recover under 15 U.S.C. § 1681o.

       32.     Plaintiff is entitled to recover actual damages and/or statutory damages, punitive

damages, costs, and attorney’s fees from Defendant RentGrow in an amount to be determined by

the jury pursuant to 15 U.S.C. § 1681n and § 1681o.

                          COUNT II - FAIR CREDIT REPORTING ACT
                                      15 U.S.C. § 1681e(b)
                           Defendant BACKGROUNDCHECKS.COM

       33      Plaintiff reiterates each of the allegations in the preceding paragraphs as if set

forth at length herein.

       34.     Defendant BGC violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of each of the

consumer reports that it furnished regarding the Plaintiff.

       35.     Because of Defendant BGC’s conduct, Plaintiff suffered actual damages,

including but not limited to: loss of sleep, damage to reputation, embarrassment, humiliation and

other mental and emotional distress.

       36.     Defendant BGC’s violation of 15 U.S.C. § 1681e(b) was willful, rendering it

liable for statutory and punitive damages pursuant to 15 U.S.C. § 1681n. In the alternative, the

Defendant was negligent, entitling Plaintiff to recover under 15 U.S.C. § 1681o.

       37.     Plaintiff is entitled to recover actual damages and/or statutory damages, punitive

damages, costs, and attorney’s fees from Defendant BGC in an amount to be determined by the
                                              6
  Case 3:19-cv-00623-BJD-PDB Document 1 Filed 05/24/19 Page 7 of 7 PageID 7




jury pursuant to 15 U.S.C. § 1681n and § 1681o.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment for actual, statutory, and punitive

damages against the Defendants, jointly and severally; for his attorney’s fees and costs; for

prejudgment and post-judgment interest at the judgment rate; specific performance and

injunctive relief; and any such other relief the Court deems just and proper.

       TRIAL BY JURY IS DEMANDED.



                                                     Respectfully submitted,
                                                     JOSE RIVERA


                                              By:    s/Craig C. Marchiando
                                                     Craig C. Marchiando
                                                     Florida Bar No. 1010769
                                                     CONSUMER LITIGATION ASSOCIATES, P.C.
                                                     763 J. Clyde Morris Blvd., Suite 1-A
                                                     Newport News, VA 23601
                                                     Tel: (757) 930-3660
                                                     Fax: (757) 930-3662
                                                     Email: craig@clalegal.com

                                                     Counsel for the Plaintiff




                                                 7
